Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks regarding the amendments to claims 1-6 to overcome the 35 U.S.C. 112 rejection of each of said claims as outlined in the office action mailed 21 July 2021 are acknowledged and the rejections thereto have been withdrawn as moot after said amendments for the reasons indicated below. Because the rejections to claims 1-6 were the only remaining outstanding rejection against the pending claims, a notice of allowability is attached herewith.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 1-6 are acknowledged and the rejections to each of said claims for the reasons indicated in the last office action mailed 21 July 2021 have been withdrawn.
In the last office action, claims 1-6 were rejected under 35 U.S.C. 112 for failing to adequately describe an essential structural cooperative relationship between the claimed elements of a slider plunger, door crank, rod, consumable, and alignment feature; in particular, claims 1-6 were rejected because it was not clear how the claimed elements were considered to cooperate in order to formed the claimed loader. However, in light of said amendments and corresponding arguments in the reply filed 21 October 2021, the rejections to each of said 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a loader for receiving a consumable holding a sample, comprising a rod that aligns to the outside surface of the consumable, a slider plunger, a door crank, and an alignment mechanism parallel to the rod, wherein the alignment mechanism is configured to fit an inner alignment feature of the consumable, when considered in combination with the other limitations as recited in the claim.
As to claim 7: The claim was indicated allowable for reasons noted in the office action mailed 21 July 2021 and is not repeated herein for brevity.
 As to claims 2-6 and 8-12: Each of said claims depends ultimately from one of claims 1 or 7 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856